         Case 3:19-cv-00231-KGB Document 182 Filed 03/29/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BRADLEY WASHAM                                                                         PLAINTIFF

v.                                Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                                DEFENDANT

                                    OPINION AND ORDER

       Before the Court is defendant BNSF Railway Company’s (“BNSF”) motion for summary

judgment based on lack of expert testimony on medical causation (Dkt. No. 101). BNSF states in

its brief in support of its motion for summary judgment that summary judgment is proper if this

Court grants its separate motion to exclude expert testimony of Dr. Allan Gocio, plaintiff Bradley

Washam’s treating physician (Dkt. No. 103, at 3; Dkt. No. 99). Mr. Washam opposes BNSF’s

motion for summary judgment and argues that Mr. Washam can establish that BNSF caused his

injury whether or not Dr. Gocio is allowed to testify (Dkt. No. 120, at 1–2). In reply, BNSF

reasserts that summary judgment is proper if Dr. Gocio’s testimony is excluded (Dkt. No. 126, at

1).

       Summary judgment is appropriate when there is no genuine issue of material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The district court must

examine whether the record, when viewed in the light most favorable to the non-moving party,

shows that there is no issue of material fact. Francisco v. Burlington N. R.R. Co., 204 F.3d 787,

789 (8th Cir. 2000). The moving party bears the initial burden of establishing that there is no issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The non-moving party must

then produce specific facts demonstrating the existence of a genuine issue of material fact such

that the non-moving party’s claim should proceed to trial. Brooks v. Union Pac. R.R. Co., 620
         Case 3:19-cv-00231-KGB Document 182 Filed 03/29/21 Page 2 of 3




F.3d 896, 899 (8th Cir. 2010). An issue of material fact exists “when the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Miller v. Union Pac. R.R. Co.,

972 F.3d 979, 983 (8th Cir. 2020) (quoting Dick v. Dickinson State Univ., 826 F.3d 1054, 1061

(8th Cir. 2016)).

       BNSF’s argument for summary judgment is premised on the condition that this Court will

preclude Dr. Gocio from testifying as an expert on the issue of causation (Dkt. No. 103, at 3; Dkt.

No. 126, at 1). BNSF represents that it previously filed its motion to exclude expert testimony of

Dr. Gocio and that, “if granted, the exclusion of Dr. Gocio’s causation opinion testimony from

trial leaves Plaintiff with no required expert opinion testimony to support his theory of medical

causation with regard to his pled injuries” (Dkt. No. 103, at 3). BNSF argues that “[i]n this lawsuit,

expert medical testimony is necessary to establish medical causation” (Dkt. No. 103, at 5). BNSF

further asserts that “[i]n the event Dr. Allan Gocio’s opinion testimony is excluded from trial,

summary judgment is proper, because Plaintiff will be unable to establish . . . causation” (Dkt. No.

126, at 1). BNSF makes no argument for summary judgment in the alternative if Dr. Gocio’s

testimony is not excluded.

       The Court previously denied BNSF’s motion to exclude expert testimony of Dr. Gocio

(Dkt. No. 145). Accordingly, the condition on which BNSF bases its motion for summary

judgment has not been met. Rather, the issue of whether BNSF’s negligence caused injury to Mr.

Washam remains a genuine issue of material fact which is disputed in the record. Mr. Washam

contends that he suffered a fall which injured his back and required him to seek medical care (Dkt.

No. 1, ¶¶ 7–8). Dr. Gocio agreed in his deposition that Mr. Washam’s back injury was caused by

an incident at work and required medical care (Dkt. No. 100-3, at 135–36). BNSF contends that




                                                  2
         Case 3:19-cv-00231-KGB Document 182 Filed 03/29/21 Page 3 of 3




Mr. Washam did not fall and injure himself at work and submits expert testimony to that effect

(Dkt. No. 118, at 10; Dkt. No. 119, at 4–6).

       On this record, the Court concludes that summary judgment is inappropriate because there

is a genuine issue of material fact as to whether Mr. Washam suffered a fall at work which caused

him damages. Because the Court previously denied BNSF’s motion to exclude expert testimony

of Dr. Gocio, it is not necessary to determine whether Mr. Washam could establish causation in

the absence of Dr. Gocio’s testimony. Accordingly, BNSF’s motion for summary judgment based

on lack of expert testimony on medical causation is denied (Dkt. No. 101).

       It is so ordered this 29th day of March, 2021.

                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                3
